Berdon, J.,
dissenting. Today, the majority ignores the plain language of our state constitution, which provides that every person who is charged with a crime is entitled “to be released on bail upon sufficient security, except in capital offenses, where the proof is evident or the presumption great . . . .” Conn. Const., art. I, § 8. I disagree with the majority on how it reaches the merits of the issue and also on its interpretation of our state charter of liberty.
I
I do not believe that the chief justice is required to invoke General Statutes § 52-265a1 to hear the present appeal from the Appellate Court’s denial of the relief requested in the petition to be admitted to bail by the defendant, Enrique Ayala. General Statutes § 51-197f provides that this court may certify cases for review “[u]pon final determination of any appeal by the appel*355late court.” The present appeal is from a final determination by the Appellate Court regarding the defendant’s constitutional right to be free on bail prior to conviction. Any judicial determination depriving a person of liberty, which never can be returned to him or her, constitutes a final judgment. Indeed, I cannot think of anything else more final. Accordingly, this court has jurisdiction under § 51-197f to hear the appeal.
If not a final judgment, the Appellate Court’s denial of the relief requested surely comes within the second exception of State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983)—that is, “where the order or action so concludes the rights of the parties that further proceedings cannot affect them.”2 Again, if the defendant was improperly denied bail, further proceedings cannot affect that right because his lost freedom cannot be returned to him.
Furthermore, the procedural posture of this case requires that we exercise our general supervisory authority over the Appellate Court. Practice Book § 4127 (3). After the trial court refused to set a new bond once the defendant’s pretrial release was revoked pursuant to General Statutes § 54-64f, the defendant filed a petition for review with the Appellate Court raising substantial questions of first impression for this state, which included whether § 54-64f passes muster under our state constitution. Even though the defendant complained that he was being unconstitutionally deprived of his liberty, the Appellate Court denied the defendant’s request for relief sought in the motion to review without setting forth its reasons, either in written or oral form.
*356Although I do not agree that it was necessary to invoke § 52-265a, I do agree that the defendant “is aggrieved by an order or decision of the superior court in an action which involves a matter of substantial public interest and in which delay may work a substantial injustice.” General Statutes § 52-265a (a). Since the chief justice made her certification under § 52-265a (b), we surely have jurisdiction.
I am concerned, however, that since the statute provides for only vague statutory guidelines, the chief justice, in writing for the majority, did not provide an analytical framework for the application of § 52-265a. We, therefore, do not have the benefit of any guidance for future cases, especially in situations, such as this case, wherein the chief justice invoked the jurisdiction of this court under § 52-265a on her own motion, notwithstanding the requirements of that statute.3 am sure that the legislature, in granting this discretion to one justice, albeit the chief justice, did not intend to grant that justice unbridled discretion.4
*357One further preliminary matter needs comment. It is implicit in the chief justice’s certification under § 52-265a that she finds that the present issue “involves a matter of substantial public interest,” and I agree, as indicated above. Under these circumstances, the chief justice should have ordered reargument of this case before the full court so that the people of the state would have the benefit of all the justices’ opinion on this important issue involving the deprivation of a person’s liberty.5 See General Statutes § 51-207.
II
I also disagree with the majority’s disposition of the merits of the present case. The plain, clear and concise language of our bail provision in the state constitution requires that “[i]n all criminal prosecutions, the accused shall have a right ... to be released on bail upon sufficient security, except in capital offenses, where the proof is evident or the presumption great . . . .” Conn. Const., art. I, § 8. Today, the majority, in interpreting that § 54-64f permits the court to revoke the bond of the defendant without setting a new bond, imports on our state constitution a “good behavior” clause that it claims was engrafted there as a result of statutory and common law precedent. It seems to me that if good behavior was an exception to the right *358of bail, then the framers of our constitution would have made it explicit, just as they have done for certain capital offenses. Indeed, the chief justice wrote in her dissenting opinion in Cologne v. Westfarms Associates, 192 Conn. 48, 77, 469 A.2d 1201 (1984), the following: “When constitutional provisions, read in context with each other, guarantee constitutional rights, subject only to the explicit limitation that they shall not be abused, is it proper to add an additional limitation that the constitution itself does not contain? While the intent of the framers is an important resource to resolve ambiguity, it is not an appropriate resource to create ambiguity. As Dean Ely notes, it is important ‘to bring to the fore what seems invariably to get lost in excursions into the intent of the framers, namely that the most important datum hearing on what was intended is the constitutional language itself. ’ (Emphasis in original.) J. Ely, Democracy and Distrust (1980) p. 16. We have recognized the same rule of construction in Borino v. Lounsbury, 86 Conn. 622, 625, 86 A. 597 (1913), where we relied on 1 Story on the Constitution (5th Ed.) §§ 405, 407, to limit the role of evidence of the intent of the framers of the Connecticut constitution.” (Emphasis in original.) This rule applies with equal force in the present case because, as we held in State v. Menillo, 159 Conn. 264, 269, 268 A.2d 667 (1970), “the bail provision of § 8 of article first of our constitution makes clear that it was intended that in all cases, even capital cases not falling within the exception, bail in a reasonable amount should be ordered.”
I do not question the authority of the trial court or the legislature to place reasonable conditions on bail, including a “good behavior” requirement. Because, however, our constitution does not expressly allow for the denial of bail for the breach of a condition, once the bond is revoked because of such a breach, the trial court must set new bail to provide again for the release *359of the accused. Undoubtedly, the trial court, in setting the new bail, may consider that the subsequent bad conduct of the accused would increase the likelihood that he or she might flee and, therefore, the trial court could command a higher surety. Mello v. Superior Court, 117 R.I. 578, 582, 370 A.2d 1262 (1977).
In Mello, the issue before the Rhode Island Supreme Court was similar to the issue in the present appeal; that is, whether the complete revocation of bail is a proper remedy for a violation of a condition imposed upon an accused’s release. In his dissent, Justice Doris concluded that the violation of a good behavior condition to bail should not strip the accused of the right to be released on bail a second time. Id., 591 (Doris, J., dissenting). He stated that “[i]f a condition of bail is breached, bail may be forfeited and a new bail set. If the breach is flagrant, citation for contempt may be appropriate. But a court should not be allowed to enforce its orders by attempting to withhold constitutional rights.” Id., 592. I agree with Justice Doris in Mello where he aptly noted that “revocation of bail solely for breach of a condition comes perilously close to preventive detention.” Id.
In Reeves v. State, 261 Ark. 384, 387, 548 S.W.2d 822 (1977), relying in part on article two, §§ 8 and 9 of the Arkansas constitution (1874), the Supreme Court of Arkansas held that a criminal defendant “has an absolute right before conviction, except in capital cases, to a reasonable bail.” The court concluded that the imposition of bail with reasonable terms and conditions passes constitutional muster because, if the accused violates the terms of the present bail, the trial court is required to set new and reasonable bail and not refuse any future release of the petitioner on any bail. Id.
The framers of our state constitution placed a high priority on the right to be free pending a determina*360tion of guilt. By drafting article first, § 8 of our constitution, which has its roots in our first constitution; see Conn. Const, of 1818, art. I, § 14;6 the framers obviously recognized that more than liberty is lost when bail is denied. It is well documented that “[p]retrial detention lessens [the presumption of innocence] because an accused is now treated as a convict before trial. An accused individual loses time and liberty, jobs frequently disappear, family and friend relationships are disrupted. The physical appearance of an accused is affected during this period of detention. This impedes upon the ability to prepare an effective defense. As a result, an accused individual is more likely to be convicted and there is a greater likelihood that a severe sentence will be imposed. This violates due process since an accused individual loses liberty during pretrial detention prior to an adjudication of guilt at trial.” Comment, “ United States v. Salerno: A Reduction of Individual Rights,” 15 New Eng. J. on Crim. and Civ. Confinement, 147, 161-62 (1989).
I would hold that, although bail for the defendant may be revoked under § 54-64f, upon application by the defendant, new bail must be set in accordance with the provisions of article first, § 8 of the Connecticut constitution. I would, therefore, order that the Appellate Court remand the matter to the trial court with instructions to set new bail. Accordingly, I respectfully dissent.

 General Statutes § 52-265a provides: “(a) Notwithstanding the provisions of sections 52-264 and 52-265, any party to an action who is aggrieved by an order or decision of the superior court in an action which involves a matter of substantial public interest and in which delay may work a substantial injustice, may appeal under this section from the order or decision to the supreme court within two weeks from the date of the issuance of the order or decision. The appeal shall state the question of law on which it is based.
“(b) The chief justice shall, within one week of receipt of the appeal, rule whether the issue involves a substantial public interest and whether delay may work a substantial injustice.
“(c) Upon certification by the chief justice that a substantial public interest is involved and that delay may work a substantial injustice, the trial judge shall immediately transmit a certificate of his decision, together with a proper finding of fact, to the chief justice, who shall thereupon call a special session of the supreme court for the purpose of an immediate hearing upon the appeal.
“(d) The chief justice may make orders to expedite such appeals, including orders specifying the manner in which the record on appeal may be prepared.”


 In State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983), this court held that an otherwise interlocutory order or ruling of the Superior Court is appealable in two circumstances: “(1) where the order or action terminates a separate and distinct proceeding, or (2) where the order or action so concludes the rights of the parties that further proceedings cannot affect them.”


 See footnote 1, supra.


 In the twenty-five years since General Statutes § 52-265a was adopted by the legislature, it has been the basis of our jurisdiction in only eight cases. See Canning v. Lensink, 221 Conn. 346, 347, 603 A.2d 1155 (1992) (review granted upon application by the state to review trial court’s refusal to strike a civil case from the jury docket); Moshier v. Goodnow, 217 Conn. 303, 304-305, 586 A.2d 557 (1991) (review granted upon application by the board of selectmen of the town of Old Saybrook to determine the board’s taxing authority when the voters of the town rejected the town budget); State v. Breton, 212 Conn. 258, 259, 562 A.2d 1060 (1989) (review granted upon application by the state to review whether the “especially cruel” aggravating factor in the death penalty statute was unconstitutionally vague); Fernandez v. Fernandez, 208 Conn. 329, 331, 545 A.2d 1036 (1988), cert. denied, 493 U.S. 958, 110 S. Ct. 376, 107 L. Ed. 2d 361 (1989) (review granted upon application by the defendant to determine the applicability of the doctrine of diplomatic immunity for an action for marital dissolution); State v. Ross, 208 Conn. 156, 157, 543 A.2d 284 (1988) (review granted upon application by the Connecticut Law Tribune to determine whether it was entitled to portions of the transcript of a criminal prosecution); Westport v. State, 204 Conn. 212, 213-14, 527 A.2d 1177 (1987) (review granted upon appli*357cation by the town to review whether the state acted properly when it constructed a temporary truck weighing and inspection station); Griffin Hospital v. Commission on Hospitals & Health Care, 196 Conn. 451, 452, 493 A.2d 229 (1985) (review granted upon application by the commission to review the trial court’s issuance of stay of the commission’s actions against the hospital); Laurel Park, Inc. v. Pac, 194 Conn. 677, 678, 485 A.2d 1272 (1984) (review granted upon application by the state to review the issuance of a temporary injunction by the trial court staying an order of the department of environmental protection closing the Laurel Park landfill).


 I have always been, and continue to be, of the opinion that if a case is important enough to be heard by this court, the people of our state are entitled to the opinion of all the justices.


 Article first, § 14 of Connecticut’s constitution of 1818 provided: “All prisoners shall, before conviction, be bailable by sufficient sureties, except for capital offences, where the proof is evident, or the presumption great; and the privilege of the writ of habeas corpus shall not be suspended, unless when in case of rebellion or invasion, the public safety may require it; nor in any case, but by the legislature.”